 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 6

 7    UNITED STATES OF AMERICA,
                                                  NO: 2:18-CR-227-RMP-JTR
 8                              Plaintiff,
                                                  ORDER SETTING SENTENCING
 9          v.                                    SCHEDULE

10    DAVID JERRY PAULE,

11                              Defendant.

12

13         On April 8, 2019, Defendant David Jerry Paule, who is in custody of the U.S.

14   Marshal Service, appeared before the Court represented by Senior Litigator Callie G.

15   Steele of the Office of the Federal Public Defender. Special Attorney to the

16   Attorney General Brian A. Fogerty appeared for the Government. Defendant

17   entered a plea of guilty to the Count 1 of the Indictment, ECF No. 1, filed on July

18   31, 2018, charging Defendant with Influencing, Impeding, or Retaliating Against a

19   Federal Official by Threatening in violation of 18 U.S.C. § 115(a)(1)(B)(1).

20

21


     ORDER SETTING SENTENCING SCHEDULE ~ 1
 1         Having heard from counsel and Defendant and having accepted Defendant’s

 2   plea of guilty, IT IS HEREBY ORDERED:

 3         1.   Defendant shall be sentenced on August 26, 2019, at 1:00 p.m. in Las

 4   Vegas, Nevada. Absent truly exigent circumstances, the Court will not consider a

 5   request for a continuance of sentencing unless: (1) the request is made by written

 6   motion, (2) the requesting party recites the opposing party’s position, and (3) the

 7   motion and supporting declaration are filed at least ten days before the scheduled

 8   sentencing hearing.

 9         2.   Defendant shall remain in custody of the U.S. Marshals pending

10   sentencing pursuant to the detention order previously entered in this matter. See

11   ECF No. 25.

12         3.   The United States Probation Office, Eastern District of Washington, shall

13   prepare a Presentence Report. Fed. R. Crim. P. 32(c). On or before July 15, 2019,

14   the probation officer shall provide a preliminary copy of the draft Presentence

15   Report to counsel for the parties. Disclosure of the Presentence Report shall be

16   subject to the limitations imposed by Rule 32(c)(3).

17         4.   On or before July 29, 2019, the parties shall file and serve the following:

18   (a) any objection to the preliminary Presentence Report; (b) any motion for

19   departure (other than one made pursuant to Rule 35(b)); (c) a list of those witnesses

20   who will be called to testify about a matter on which the party bears the burden of

21   persuasion at sentencing, together with a summary of each witness’s anticipated


     ORDER SETTING SENTENCING SCHEDULE ~ 2
 1   testimony; and (d) copies of any exhibits which will be offered at sentencing. A

 2   party failing to list a witness or to provide a copy of an exhibit by the deadline set

 3   forth above may be precluded from presenting the witness or exhibit at the

 4   sentencing hearing.

 5         5.   Both objections and motions for departure shall be supported by

 6   memorandum.

 7         6.   On or before August 5, 2019, the opposing party shall file and serve its

 8   response, and the opposing party shall identify any responsive witnesses or exhibits.

 9         7.   If an objection is filed, the probation officer shall conduct such additional

10   investigation as is necessary to assess the merits of the objection.

11         8.   The probation officer shall submit the final Presentence Report to the

12   Court by August 12, 2019. The report shall be accompanied by an addendum

13   setting forth any objections counsel may have made, including those that have not

14   been resolved, together with the officer’s comments and recommendations. The

15   Probation Officer shall certify that the contents of the report, other than sentencing

16   recommendations, including any revisions or addenda, have been disclosed to

17   counsel for Defendant and the Government, and that the addendum fairly states any

18   remaining objections.

19         9.   Except with regard to any written objection made under 4(a), the report

20   of the presentence investigation and computations shall be accepted by the Court as

21   accurate. Upon a timely objection by Defendant, the Government bears the burden


     ORDER SETTING SENTENCING SCHEDULE ~ 3
 1   of proof on any fact that is necessary to establish the base offense level. The Court,

 2   may, for good cause shown, allow a new objection to be raised at any time before

 3   the imposition of sentence. In resolving disputed issues of fact, the Court may

 4   consider any reliable information presented by the Probation Officer, Defendant, or

 5   the Government.

 6         10. On or before August 19, 2019, both parties shall file and serve their

 7   sentencing memoranda.

 8         11. All pleadings shall be filed and served as provided by local rules.

 9         IT IS SO ORDERED. The District Court Clerk is directed to enter this

10   Order and provide copies to counsel and to the Washington Eastern United States

11   Probation Office.

12         DATED April 12, 2019.

13                                               s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
14                                               United States District Judge

15

16

17

18

19

20

21


     ORDER SETTING SENTENCING SCHEDULE ~ 4
